MEMORANDUM OPINION
No. 04-02-00736-CR
David CASTILLO,
Appellant
v.
The STATE of Texas,
Appellee
From the 338th Judicial District Court, Harris County, Texas 
Trial Court No. 910095
Honorable Brock Thomas, Judge Presiding
Opinion by:	Sarah B. Duncan, Justice
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	July 23, 2003
MOTION TO WITHDRAW GRANTED; AFFIRMED
	David Castillo pled guilty to aggravated robbery with a deadly weapon without an agreed
recommendation of punishment. After a hearing, the trial court accepted the plea, found Castillo
guilty, and sentenced him to twelve years incarceration in the Texas Department of Criminal Justice -
Institutional Division. Castillo appealed.
	Castillo's court-appointed appellate attorney filed a motion to withdraw and a brief in which
she raises no arguable points of error and concludes this appeal is frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Counsel states Castillo was provided a copy of the brief and motion to withdraw and was further
informed of his right to review the record and file his own brief. Castillo has not done so.
	We have reviewed the record and counsel's brief and agree the appeal is frivolous and
without merit. We therefore affirm the trial court's judgment and grant the motion to withdraw filed
by Castillo's counsel. See Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).
							Sarah B. Duncan, Justice
Do not publish